OFFICEOF THE ATTORNEY GENERAL OF TEXAS
                         AUSTIN




Honorable
        000.H. Shrppard
Comptrollerof Pub110 Aooouatr
AUatill,T*Xar
DOLT Sir:




         80 are in nooipt 0
aoco, riQuoatin$an opinlo
LAttor roada, in part, a
         Vho




                    o nh a 8
                           a r ia en
                                   whetherthla lp -
                    lr# tha lxpuraomor the A8ri8t
                  au the OX~OMO@ 1noorr.dby the
                  rno~hlu&f."
         TN itam of appropriation Quoted in ur 1ott.r
I# found in Hotme Bill Mlo.B87, Aeta 48th LOBrlla turendo,
ui4 Aot doea not containan lddttlonal  ~appropriatlon ape-
ofiloally naaing or   &rl&aatiagtho   hrslataat   J~letrl08   AttOr-
My in Quertloa.
                                                                                        322



Honorable Coo. H. Eheppard, Page E


               Artlolo386 (I), Vernoa'aTexas Civil Statutes
(AOtS       1951, 481~3 La&, p. 945, oh. Sea) authorlzm the
DIetrIot       Attorner        OS the 7&d f~dlolalD18trlot to appoint
ti ameletant,who, upon hIe appointment             end quallrloation
Ie e~thorlud               to rmpruentthe Stat0 ln any court or pro-
ooodingIn whIoh the DlstrlotAttOrMf                          lr authorIr.ad
                                                                          k,
ropzueeatthe Statei t&Is euthorlt                         to bo l
                                                          how-   roroleed,
lVOt. UUdU           th.
                   di~OtiOiQ Ot tb                    Di 8tTiOt AttOXnO~.
                                                         The
mer#$anoy alauu of thle Act 8tatu      that an lppolataent
of an Aoeletant   Dletrlof  Attorney OS the V&d Judiolel
DIetrlot   wer neoeeeary by ree8on of the Saot that the
DI8tzlOtAttoraoyof the 7&4 JudloialDIetrlotwas also
roqulrod to prosecute ell orlrelnel oases In the 99th
Sudlofal DI8tri8t,wh$ob m&o it phyeloall~irpoeelble
for 8aId DletrlotAttommy to attan to all of hla dutlsn.
          Th. Aa8iStMt DietrIOtAttorney of the 'l-4
JudIoIalDietriot,when rqweeentlag the State as prarld-
06 in Artiole386 (L), 8Uprk,undu tha dinotlon    of the
DI8trIotAttornoy, perform8th8 duties of the Dletrlot
Att0rn.J.   Authorlcod'espeneee
                              Inourredia thr portomaanor
0r 8uuh dutiae and inoldmntal  thud0 dotid properly be
ooneldrrod  ae lxpeneeeInoldeatto the 0frf0~ of the Dl8-
trlOt AttOrMf.    A8 m oonetrPo the lpproprlatloaIn quo8-
tioa. It uaa aot             lntmdda4 'tobo pereonalto the DIetrIot
Attornof,himself,               but wa8 latandod to br ued iof the
purpow       oi doiraflag             exponeoa properly inourred in the        ::   :
di88har60       0f    the    dutie8      OS th0t    0fribh

           It I8 oar oplalonthat the Comp$ros;*ifD;rt-
autt 18 authdrizodto IeaurwarrantsIn
lrpenem'inourre~by the Aeeletuht      Dletri?ot Attoraoy ap-
pointed under    nrtlolo 386(I,)   lupm,
                                     ,   aplnet   the Itom of
approprlatloa    to whloh you rater ln Boueo Ei2.lHo. 887,
AOta 40th &&islatU!?e,    rhoa euoh l~.nUS are PrOperlf
lnourradunder the direotlon OS tha DletrlotAttorney and
In the dleohuge of the dutlee ot the Dletrlot       ‘Attoraey.




CCCIBS          ,t$~O~~                13,   1940

                $%&,&J,-fitLhc-

                 ATTORNEY       GENERALOF TEXAS